             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

ERIC ABSHER,                                  )
                                              )
                     Petitioner,              )
vs.                                           )          NO. CIV-19-0354-HE
                                              )
SCOTT CROW,                                   )
                                              )
                     Respondent.              )

                                          ORDER

       Petitioner Eric Absher, a state prisoner appearing pro se, filed a Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2254 challenging the constitutionality of his state

court conviction. Pursuant to 28 U.S.C. § 363(b)(1)(B) and (C) the matter was referred to

Magistrate Judge Shon T. Erwin for initial proceedings. After examining the Petition and

Brief in Support, Judge Erwin ordered the Oklahoma Attorney General to respond to the

petition.   Judge Erwin has now issued a Report and Recommendation (“Report”)

recommending that the petition be denied. Petitioner has objected to the Report which

triggers de novo review by this court of proposed findings or recommendations to which

objection has been made.

       Petitioner was convicted of five counts of lewd acts with a minor. On appeal, the

Oklahoma Court of Criminal Appeals (“OCCA”) affirmed his conviction. Petitioner

sought an evidentiary hearing and filed a motion for post-conviction relief which asserted

eleven grounds for relief. The district court denied his application, and the OCCA affirmed

that denial. His petition asserts thirteen grounds for relief: the one proposition of error

asserted in his direct appeal, the eleven post-conviction grounds for relief, as well as the
denial of an evidentiary hearing by the state courts. He also seeks an evidentiary hearing

in support of the petition.

       The Report accurately sets out the standard for review in this habeas proceeding.

That standard is deferential — even doubly deferential as to certain issues — as to those

issues which were determined in state court proceedings based on Supreme Court

precedents. In this case, Judge Erwin analyzed eight of petitioner’s grounds for relief using

the deferential AEDPA standard, four grounds using de novo review, and one ground using

both the deferential standard and de novo review.

       Under AEDPA, habeas relief may only be granted if the state court’s adjudication

of the issues “resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established federal law, as determined by the Supreme Court” or

“was based on an unreasonable determination of the facts in light of the evidence presented.

28 U.S.C. § 2254(d)(1) & (2). Factual findings are not “unreasonable” just because this or

some other reviewing court might have found the facts differently in the first instance.

Brumfield v. Cain, 135 S. Ct. 2269, 2277 (2015). Rather, this court must defer to the state

court determination of the issue so long as “reasonable minds reviewing the record might

disagree about the findings in questions.” Id.

       A state court’s determination that a claim lacks merit precludes federal habeas relief

so long as “fairminded jurists could disagree on the correctness of the state court’s

decision.” Woods v. Etherton, 135 S. Ct. 1149, 1151 (2016). Thus, this court’s review is

highly deferential to the determinations of the OCCA. Further, the review is doubly



                                             2
deferential as to issues involving claims of ineffective assistance of counsel.1              The

Strickland v. Washington standard for such claims, like the § 2254(d) standard, is also

“highly deferential and when the two apply in tandem, review is doubly so.” Harrington

v. Richter, 562 U.S. 86, 105 (2011).

       The AEDPA deferential standard “does not apply to issues not decided on the merits

by the state court.” Grant v. Royal, 886 F.3d 874, 889 (10th Cir. 2018) (quotations and

citation omitted). For such claims, the court must exercise “independent judgment” and

review conclusions of law de novo and factual findings for clear error. Id. However, even

where the state court did not decide an issue on the merits, any “state-court findings of fact

that bear upon the claim are entitled to a presumption of correctness rebuttable only by

clear and convincing evidence.” Id. (quotations and citation omitted).

       The court concludes that the Report has applied the correct standards of review to

each of petitioner’s grounds for relief. Applying these standards, after de novo review of

the Report, the court concludes that the petition for habeas relief must be denied.

Petitioner’s often conclusory allegations about how his trial would have concluded

differently had his version of events unfolded do not state a basis for relief when tested

against the standards applicable here.

       It is unnecessary to discuss the various issues in detail, as the court concludes the

Report’s treatment of them is substantially correct.           Under the Strickland standard,



       1
           Nine of petitioner’s grounds for relief are based on claims of ineffective assistance of
counsel.

                                                 3
petitioner was not denied effective assistance of either trial or appellate counsel. With

respect to petitioner’s grounds for relief one, two, five, six, eight, nine, and ten about

counsel’s actions, the OCCA adjudication that either counsel was not ineffective is neither

contrary to, nor an unreasonable application of, Supreme Court precedent. Likewise, Judge

Erwin’s de novo determination that trial counsel was not ineffective under the Strickland

standard as alleged in petitioner’s grounds four and seven is proper.

       In ground three, petitioner asserts that the trial court lacked subject matter

jurisdiction over him because the information against him was unverified. The Report

analyzed this ground under both the AEDPA and de novo standards. This claim raises a

question of state law that has been resolved by the state courts. As such, it is not a basis

for habeas relief. Even under the de novo standard, the state district court’s finding of fact

that the information had been verified is entitled to a presumption of correctness. No clear

and convincing evidence has been presented to rebut this presumption.

       Petitioner’s eleventh ground — cumulative error based on grounds one through ten

— does not state a basis for relief. Like the Report, the court concludes no error was shown

as to those grounds and there is therefore nothing to cumulate.

       The Report also correctly concludes on de novo review that Oklahoma law controls

whether petitioner should have been granted an evidentiary hearing on post-conviction

review. The decisions of the Oklahoma courts to not hold an evidentiary hearing does not

raise a ground for habeas relief. Petitioner’s ground twelve raises no claim for relief.

       Petitioner’s ground thirteen, that a forensic interviewer improperly vouched for the

two victims, was the one ground for relief asserted in his direct appeal. In that appeal, the

                                              4
OCCA determined that error had occurred, but concluded it was harmless. The court

concludes, consistent with the Report, that the OCCA’s conclusion of harmless error was

not unreasonable when measured against the applicable standard.

       Finally, the Report correctly concluded that an evidentiary hearing is unnecessary

to resolve this case because the petition can be resolved on the basis of the record before

the court.

       The court concludes that Mr. Absher’s request for habeas relief should be denied

for substantially the reasons stated in the Report. The Report and Recommendation [Doc.

#23] is therefore ADOPTED. Petitioner’s Petition for Writ of Habeas Corpus is DENIED.

       IT IS SO ORDERED.

       Dated this 30th day of October, 2019.




                                            5
